Hyman, C. J.
In this case the plaintiff took-a judgment by default against the defendant.
The defendant did not appear nor file an answer, and the plaintiff obtained a final judgment against him.
■ The defendant has appealed, and urges in this Court a renewal of the judgment, because he was not legally cited.
The sheriff’s return shows that he received, on the 12th of June, 1866, copies of the citation and petition, and served them on 24th July, 1866, on Miss B. B. Simms, a white person, about the age of fourteen, residing in defendant’s house.
The service of citation and petition, as shown, by the return, is defective in several respects. •
It is only'necessary to notice one of the defects.
The return does not show that the service of copies of citation and petition, was made at the usual place of domicile or residence of the defendant. See Code Practice, 189; 12 La. 550; 14La. 212; 5 An. 147 and 217.
The defendant was not legally cited.
The plaintiff contends that, as the note of evidence shows that the signature of the note sued on was admitted, we are to conclude that the defendant made appearance, either in person or by attorney.
By whom this admission was made, the note of evidence does not inform us, and we cannot draw a conclusion from the admission that contradicts the record.
It is ordered, adjudged and decreed that the judgment of the lower Court be annulled, avoided and reversed.
And it is further decreed, that the case be remanded to the lower Court to be proceeded in according to law.